In an action in which a judgment of the Supreme Court, Rockland County, was entered on December 8, 1972, granting plaintiff a divorce after a nonjury trial, he *750appeals from so much of the judgment as awarded defendant $600 per month alimony, $80 per month ¡support for each of the two children of the parties and $2,000 as a counsel fee. Judgment modified, on the law and the facts and in the interests of justice, by reducing the award for alimony to $425 per month. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the award for alimony was excessive to the extent indicated herein. Munder, Acting P. J., Martuscello, Shapiro, Brennan and Benjamin, JJ., concur.